DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 08/16/2022, have been entered and made of record. Claims 1-17 are pending. Claims 5-13 are withdrawn from consideration.
Response to Arguments
Applicant's arguments filed on 08/16/2022 have been fully considered but they are not persuasive. See the reasons sets forth below.
Applicant states, “… Hopkins does not disclose that the user is able to input any information between the following two timings: (1) after the server recognizes the watch 302 in the captured image, and (2) before the mobile device 300 displays the determined value and insurability of the watch 302 along with the captured image.”
	In response, the Examiner respectfully disagrees. Hopkins discloses user becomes digitally interactive. The applied prior art further discloses the system is combined with augmented reality, and the information about the product can be overlaid on the real world. The augmented reality displays both passive and active data. The data may be displayed over each specific product as indicated by the user interacting with augmented reality device (see col. 4 line 53-col. 5 line 64). See also figure 2 step 203 which discloses locating previously insured object. In col. 12 lines 24-36, the user selects the record of the object from user profile and send request to a server to determine an updated value and updated insurance policy plans for the object. Hopkins further discloses updating the object information based on user’s input (see col. 19 line 60-col. 20 line 53). (Emphasis Added.)
 	In view of the above, the Examiner believes that Hopkins discloses the user is able to interact with the server before the “display” process and also update previously recognized objects’ information based on user’s input. The claimed invention does in fact read on the cited reference for at least the reasons discussed above and as stated in the detail Office Action as follows.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US Pat. No. 10, 803 496).
Regarding claim 1, Hopkins discloses a video editing apparatus comprising:
a display (see figure 1 administrative compute 108 and col. 7 lines 8-34); 
a memory, configured to store instructions and data (see col. 22 lines 48-66); and
a processor (see col. 14 lines 27-40), configured to execute the instructions to:
perform object recognition on a video (see col. 13 lines 36-48 and also col. 12 lines 33-34, capturing video image and figure 2 step 202);
recognize a target object from the video and identify the target object recognized from the video based on an image database that stores a plurality of object images of objects; (see figure 2, recognize object (step 204); compare object against database (step 208); col. 13 lines 37-40; col. 15 lines 31-41; see also col. 13 line 49-col. 15 line 24);
register the target object recognized from the video along with object identification information and a predetermined time period in which the target object is captured in the video as registered information of the target object, wherein the object identification information is information associated with the target object (see col. 11 lines 47-58 and col. 18 lines 39-54, generate object profile; see col. 20 lines 34-38 new object profile; see col. 8 lines 6-31 video is a series of frames and associated timing information; see col. 4 lines 38-39 object with video); and
in response to reception of an input of the object identification information, display an image in which the target object is captured in the predetermined time period and identified by the object identification information on the display according to the registered information of the target object (see figure 2, display image information (step 216); see figure 3 display image and information; see col. 11 lines 56-61; see also col. 8 lines 11-31; see col. 4 line 53-col. 5 line 64; figure 2 step 203 which discloses locating previously insured object; col. 12 lines 24-36, col. 19 line 60-col. 20 line 53, and the response above).
Regarding claim 2, Hopkins discloses the processor is further configured to select if a plurality of images from which the target object associated with the predetermined time period is recognized are present, one of the images (see col. 14 lines 27-67).
Regarding claim 3, Hopkins discloses the selected one of the images satisfies a predetermined condition (see col. 14 lines 16-67).
Regarding claim 4, Hopkins discloses the selected one of the images is specified by a user (see col. 19 line 66-col. 20 line 10 and also col. 13 lines 24-36).
Regarding claim 14, Hopkins discloses the processor recognizes the target object that is captured in the video for the predetermined period through image recognition (see col. 13 line 49-col. 14 line 65).
Regarding claim 15, Hopkins discloses the processor registers the target object recognized from the video as registered target information, and wherein the processor extracts the image from the video for the determined time period according to the reception of the information and the registered target information (see col. 18 line 26-col. 9 line 3; col. 20 lines 34-53 and also col. 8 lines 6-31).
Regarding claim 16, Hopkins discloses after the step of displaying the image in which the target object is captured in the predetermined time period on the display, the method further comprises: receiving an input comment regarding the target object; and storing the image in which the target object is captured in the predetermined time period and the input comment in the memory (see col. 7 lines 20-24 keyboard for inputting textual information; see col. 3 line 65-col. 4 line 12 the server is programmed to extract symbolic information such as text; see also figures 3 and 5 and col. 11 lines 47-58 object profile of the object in database, col. 8 lines 6-31 video is with timing information).
Regarding claim 17, Hopkins discloses generating a report comprising the image in which the target object is captured in the predetermined time period, the object identification information, and the input comment (see col. 7 lines 35-56 each image has textual description of the image; see also figures 3 and 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        October 26, 2022